Exceptions overruled. This is an action at law to recover for injuries sustained by the plaintiff while being driven home from his place of employment by the defendant, his employer. The transportation was one of the terms of his employment. The defendant was insured under the workmen’s compensation act (G. L. [Ter. Ed.] c. 152), and the plaintiff did not reserve under § 24, as amended, of the act any rights at common law. Caira v. Caira, 296 Mass. 448, 449. DeStefano v. Alpha Lunch Co. of Boston, 308 Mass. 38, 40. Murphy v. Miet-tinen, 317 Mass. 633. Adiletto v. Brockton Cut Sole Corp. 322 Mass. 110, 113. Pell v. New Bedford Gas & Edison Light Co. 325 Mass. 239, 241.